DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1 recites in part, 
A method for acquiring an identification code associated with a user in a Near Field Communication (NFC) transaction using an NFC protocol, the method comprising: 
receiving, at a transaction server an identification code associated with the user via a first communication channel from an NFC terminal configured to use the NFC protocol…, and 
transmitting the identification code associated with the user to a remote management server which determines a payment method that corresponds to the identification code associated with the user, wherein the payment method is maintained at the management server. 

U.S. Patent Appl. Pub. No. 2007/0156436 (hereinafter ‘436, incorporated by reference) teaches that “[a] method according to the invention includes the steps of sending a first transaction request signal from a first transceiver to any one of a plurality of conventional point-of-sale terminals using a first communication channel, the transaction request signal including an identifier stored in the secure memory and that is associated with the user of the hand-held mobile device, thereby causing the one conventional point-of-sale terminal to transmit the transaction request signal to a transaction server that is remote from the point-of-sale device.” See paragraph 0013. 
Furhter, ‘436 teaches that “[i]ncluded in the system is also a point-of-sale terminal that receives one of the transaction request signals and transmits the one transaction request signal to the transaction server; a transaction server that receives the one transaction request signal from the point-of-sale terminal, verifies the transaction, and forwards a transaction verification signal to the management server; and a management server that receives the transaction verification signal, identifies the user corresponding thereto, and provides as one of the transaction signals a first transaction response signal to the second radio transceiver.” See paragraphs 0016 and 0025. 
From the above paragraphs, the transaction server receives transaction request signal from a POS terminal. The transaction server verifies the transaction and forwards a verification signal to the management server. The management server identifies a corresponding user and provide a transaction response signal.
Paragraph 0040 of ‘436 teaches that “[i]n addition, the present invention provides for piggybacking a tunneling protocol on top of the payment protocol, so that the secure elements 130 can communicate with the transaction server 170 and/or the management server 180, without modification to the POS terminal 150 or the POE terminal 190. As such, this includes software within the secure element 130 that embeds the required information in fields which will not adversely affect the performance of the POS terminal 150 and/or the POE terminal 190, and also software in transaction server 170 that will extract the piggybacked payload, associate the payload with the management server 180 if needed, and then authenticate, authorize, and execute transfers of transaction information to the management server 180.” 
In addition, paragraph 0041 of ‘436 teaches that “[i]n another embodiment, the piggybacked payload is sent, instead of to the transaction server 170, to the management server 180, which can then associate the transaction and notify the transaction server 170, the POS terminal 150 and/or the POE terminal as needed.” 
From the above paragraphs, the secure element can communicate with the transaction server and management server by piggybacking a tunneling protocol on top of the payment protocol. The transaction server extract the piggybacked payload, associate the payload with the management server (if needed), and then authenticate, authorize, and execute transfers of transaction information to the management server. 
Accordingly, Applicant’s specification fails to provide proper antecedent basis for “receiving an identification code associated with a user at a transaction server” and “transmitting the identification code associated with the user to a remote management server which determines a payment that corresponds to the identification code associated with the user”. 
Claim 11 recites similar limitations as set forth in claim 1, and therefore is objected to based on the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites in part, 
“wherein the identification code associated with the user is transmitted to the NFC terminal via an NFC transceiver using a secure element application executed in response to a detection of a near field communication inductive signal from the NFC terminal” 
It is unclear how the NFC transceiver uses the secure element application in transmitting the identification code associated with a user to the NFC terminal.
 Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Appropriate correction is required. 
Claim 11 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.

Claim 1 recites in part, 
“…NFC transceiver configured to use the NFC protocol through a second communication channel, NFC processor configured to use the NFC protocol, and the NFC transceiver are included in a secure element permanently embedded in a mobile device” 
It is unclear if the recited NFC transceivers are the same or different. Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Appropriate correction is required. 
Claim 11 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.

Claim 1 recites in part, 
“receiving, at a transaction server an identification code associated with the user via a first communication channel from an NFC terminal configured to use the NFC protocol… a mobile device wireless transceiver that supports voice and data interactions through the first communication channel” 
It is unclear if the “first communication channel” between the NFC terminal and transaction server is the same as the “first communication channel” of the mobile device. It appears the “first communication channel” of the mobile device supports voice and data interactions, however, the “first communication channel” of the NFC terminal supports only data interaction. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Appropriate correction is required. 
Claim 11 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
 
Claim 1 recites in part, 
“transmitting the identification code associated with the user to a remote management server…” 
It is unclear what structural element (transaction server, NFC terminal or mobile device) transmits the identification code to the remote management server. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Appropriate correction is required. 

Claim 1 recites the limitation "the management server" in line 24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the management server" in line 24.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 2-10 and 12-20 are rejected based on their dependence on claims 1 or 11. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of related patent applications 13/710610, 14/259102 and 14/686695 (now Patent Nos. 9646294, 9684892, and 9836731 respectively), as well as inspection of relevant prior art including patent literature and non-patent literature, claims 1-20 are allowable over prior art as there has not been any prior art references or combination that has been identified to read over the claimed inventions. 
None of the cited and/or relevant prior art, in single or combination, teaches: 
“wherein the identification code associated with the user is transmitted to the NFC terminal via an NFC transceiver using a secure element application executed in response to a detection of a nearfield communication inductive signal from the NFC terminal”, as recited in claims 1 and 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687